DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-25 directed to invention non-elected without traverse.  Accordingly, claims 8-25 have been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Cancel claims 8-25.

Allowable Subject Matter
Claims 1-7 and 26-33 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 26-33 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claim 1 such as “wherein at least one of the p-type superlattice region, the i-type superlattice region and the n-type superlattice region comprises a plurality of unit cells exhibiting a monotonic change in average composition along a growth axis from a first average composition corresponding to a first wider band gap (WBG) material to a second average composition corresponding to a first narrower band gap (NBG) material, or from a third average composition corresponding to a second NBG material to a fourth average composition corresponding to a second WBG material, with no abrupt changes in polarization at interfaces between each region” (claim 1)… “at least one of the p-type superlattice region, the i-type superlattice region and the n-type superlattice region comprises a semiconductor superlattice with a plurality of unit cells each comprising at least two distinct layers formed of a substantially single crystal semiconductor, the semiconductor superlattice having a polar crystal structure with a growth axis being substantially parallel to a spontaneous polarization axis of the polar crystal structure, a monotonically changing average composition of the unit cells of the semiconductor superlattice exhibiting a monotonic change from a first average composition corresponding to a first wider band gap (WBG) material to a second average composition corresponding to a first narrower band gap (NBG) material, or from a third average composition corresponding to a second NBG material to a fourth average composition corresponding to a second WBG material, such that there are no abrupt changes in polarization at interfaces between each region”(claim 26).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822